Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                November 03, 2021

The Court of Appeals hereby passes the following order:

A22A0470. TIFFANY JONES v. BAHAY PROPERTY, LLC et al.

      This case originated as a dispossessory action in magistrate court. In January
2020, the magistrate court issued a writ of possession to Bahay Property, LLC and
Joel Concepcion, and Tiffany Jones appealed to the superior court. On October 7,
2021, the superior court granted a writ of possession. Jones filed this direct appeal,
seeking review of the October 7 order, the subsequent denial of her motion for
reconsideration, and the execution of the writ. We lack jurisdiction.
      Because the superior court’s order disposed of a de novo appeal from a
magistrate court decision, Jones was required to follow the discretionary appeal
procedure. See OCGA § 5-6-35 (a) (1); English v. Delbridge, 216 Ga. App. 366, 367
(454 SE2d 175) (1995). Jones’s failure to follow this procedure deprives us of
jurisdiction to consider this direct appeal, which is hereby DISMISSED.



                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        11/03/2021
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.